DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statement filed on April 27, 2021 have all been considered and made of record (note the attached copy of form PTO-1449).
Drawings
	Twenty-six (26) sheets of drawings were filed on April 27, 2021 and have been accepted by the examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 6, 7, and 9-11 are objected to because of the following informalities:  
Regarding claim 6; lines 2-3 of claim 6 include the limitation “such that the focal point in a direction out-of-plane relative to the phase front”, wherein this limitation should read – such that the focal point is in a direction out-of-plane relative to the phase front – to be grammatically correct.
Regarding claim 7; line 1 of claim 7 includes the limitation “the predetermined distribution of delays”, which lacks antecedent basis, and should read – the distribution of delays – to provide proper antecedent basis.
Regarding claim 9; claim 9 recites the limitations “a phase front” in line 2 and “said perpendicular phase front” in line 3, both of which lack antecedent basis and/or are unclear.  The examiner suggests changing “a phase front” in line 2 of claim 9 to --a perpendicular phase front—to clearly distinguish the perpendicular phase front from the “the phase front” recited in claim 1 and at the end of line 2 of claim 9, and to provide antecedent basis for the perpendicular phase front referred to in line 3 of claim 9 and line 1 of claim 10.  For the purpose of examination, claim 9 is treated as if the suggested changes have been made as suggested by the examiner.
	Regarding claims 10 and 11; the claims inherently contain the deficiencies of any base or intervening claims from which they depend.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-5, 8, and 12-24 are allowed.
Claims 6, 7, and 9-11 are objected to for minor informalities and will be in condition for allowance when the minor informalities have been corrected.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, which is the most relevant prior art known, does not disclose or reasonably suggest:
An optical structure defined by claim 1, comprising: 
an optical source that generates light; 
an array of waveguide-based emitters that emit the generated light; and 
an optical distribution network optically connecting the optical source to the array of waveguide-based emitters, 
wherein at least one of the optical distribution network or the waveguide-based emitters include passive optical delay lines having different effective optical path lengths based on effective refractive indices, where the effective optical path lengths are configured to at least partially determine a distribution of delays imposed upon different portions of the generated light, and the distribution of delays is configured such that the emitted light has a phase front that exhibits a substantially focusing or diverging shape;
A method of operating an optical structure defined by claim 15, the optical structure comprising: 
an optical source that generates light; 
an array of waveguide-based emitters that emit the generated light; and {YB:01256251.DOCX }-23-
an optical distribution network optically connecting the optical source to the array of waveguide-based emitters; 
wherein at least one of the optical distribution network or the waveguide-based emitters include passive optical delay lines having different effective optical path lengths based on effective refractive indices, where the effective optical path lengths are configured to at least partially determine a distribution of delays; 
the method comprising: operating the array of waveguide-based emitters such that the distribution of delays is imposed upon different portions of the generated light, wherein the distribution of delays is configured such that the emitted light has a phase front that exhibits a substantially focusing or diverging shape; 
A optical structure defined by claim 23, comprising: 
an optical source that generates light; and 
an array of waveguide-based emitters that emit the generated light, 
wherein the emitted light has a phase front that exhibits a substantially focusing or diverging shape;
an optical distribution network optically connecting the optical source to the array of waveguide-based emitters; and 
an iris positioned after the emitters and configured to spatially filter the phase front.  
Claims 2-14 depend from claim 1; claims 16-22 depend from claim 15; and claim 24 depends from claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters:  The following amendments to claims 6, 7, and 9, should be made to correct minor claim deficiencies as discussed in detail above:
in lines 2-3 of claim 6, the limitation “such that the focal point in a direction out-of-plane relative to the phase front”, should be amended to read – such that the focal point is in a direction out-of-plane relative to the phase front –;
in line 1 of claim 7 the limitation “the predetermined distribution of delays”, should be amended to read – the distribution of delays --; and
in line 2 of claim 9  “a phase front” should be amended to read --a perpendicular phase front—.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874